DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendments filed on August 17 and November 11, 2022 that have been entered into the file.  
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

By this amendment, the applicant has amended claims 11, 13, 15-17, 18, 19, 22 and 23 and has canceled claims 12, 14 and 20-21.  It is noted that the claim indicator for claim 22 in the amendment filed on November 11, 2022 is incorrect.  Clarification in the sub-sequent response is required.  
Claims 11, 13, 15-19 and 22-23 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, 15-19, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11, 22 and 23 have been amended to include the phrase “one beam are emitted from the LIDAR device at different wavelengths that gradually shorten as respective distances (or respective angle) of the respective regions from the optical axis increases” that are not explicitly supported by the specification of originally filed. Claims 13,  and 15-19 inherit the reject from their based claim.  
Claim 15 has been amended to include the phrase “wherein the diffractive optical element is situated outside the plurality of beam sources” that is not positively support by the specification of originally filed.  If the diffractive optical element is situated outside the plurality of beam sources then the respective wavelength cannot be set by the diffractive optical element (please see based claim 13).  

Claims 11, 13, 15-19, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 11, 22 and 23 have been amended to include the phrase “one beam are emitted from the LIDAR device at different wavelengths that gradually shorten as respective distances (or respective angle) of the respective regions from the optical axis increases.  The specification fails to provide how to make the combined beam to have gradually shorten wavelength as respective distance or respective angle of the respective regions from the optical axis increases.  The specification and the claims fails to disclose the nature of the plurality of beam sources and fails to disclose what optical element is utilized to allow the one beam has different wavelength at different regions of the combined one beam.  The specification fails to enable the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Ingwall et al (US 2002/0196486 A1) in view of the US patent application publication by Donovan (US 2017/0307736 A1) and US patent application publication by Lipson (US 2017/0350982 A1).
Claim 11 has been amended to necessitate the new grounds of rejection.  
Ingwall et ai teaches a LIDAR device (12, Figure 1A) for scanning a scanning area (20) wherein the LIDAR device is comprised of a light beam (18), a detector (16, Figure 1A or 58, Figure 3) serves as the receiver and an optical bandpass filter (52, Figure 3, paragraph [0030]).  Ingwall et al teaches that the light beam source is configured to generate at least one beam having a wavelength that is adjustable depending on the emission angle of the at least one beam, (please see Figure 3).  As shown in Figure 3, the incoming light beam incident on a hologram (50) to split the incident light so that light of the desired wavelength is reflected in the direction (indicated by arrow A), and light outside of the desired wavelength is directed by the hologram in a direction (indicated by the arrow B).   The bandpass filter (52) then only passes light of the signal wavelength that is directed in the direction arrow A and it will block all light reflected by the hologram that does not have the desired signal wavelength, (please see paragraph [0030]).  The wavelength of the light therefore is being adjustable depending on an emission angle of the beam.  Ingwall et al further teaches that the detector or the receiver (58) is configured to receive and evaluate the light beam that is reflected by an object (20, Figures 1A and 3).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include a plurality of beam sources (with regard to amendment to claim 11) and to include a generating optics.  Donovan in the same field of endeavor teaches a LIDAR system (please see Figure 1) that is comprised of a multiple of light sources that may comprise at least two beam sources or a plurality of beam sources, (702 and 704, Figure 7, 802, 804, Figure 8 and 1402 VCSEL, Figure 14) with an optical device (708, wavelength combiner 806 or 1408) serves as the generating optics, having an optical axis (with regard to the amendment), wherein the optical device or generating optics is configured to shape at least one beam.  Each of the plurality of beam sources is configured to generate a respective beam at a respective distance from the optical axis, (please see Figures 7, 8 and 14).  
It would then have been obvious to one skilled in the art to apply the teachings of Donovan to include a plurality of light sources, and an optical device to allow more than one light beam be generated to scan the object.  
Claim 11 has been further been amended to include the phrase “the generating optics is configured to combine the generated beams into one beam” and “the LIDAR device is configured so that different regions of one beam are emitted from the LIDAR device at different respective wavelength that gradually shorten as respective distances of the respective regions from the optical axis increases”.  
Donovan teaches that the plurality of beam sources each comprises a respective wavelength, (please see Figure 13), wherein the beam sources may comprise more than one wavelength, (1 and 2), and the generating optics, (such as 708 Figures or 806 in Figures 8 and 1408, 14) to combine the plurality beams from the plurality of beam sources to be one beam, (please see Figures 7, 8 and 14).  
 However this reference does not teach that the beam source that is located further from the optical axis has a shorter wavelength.  Lipson in the same field of endeavor of endeavor teaches a multi-wavelength array LIDAR that has a plurality of beam sources (111, Figure 4) wherein the wavelength of the transmitted light beam from the beam sources decreases as the beam sources located further away from the center or the optical axis, (please see paragraphs [0017] to [0018]).  It would then have been obvious to one skilled in the art to apply the teachings of Lipson to modify the beam sources to have wavelength decreases as the location of the beam source farther away from the center or the optical axis for the benefit of making the multi-wavelength LIDAR device achieves the desired function.  
With regard to amended claim 13, Ingwall et al teaches that the wavelength of the beam is also adjustable by using a hologram (50, Figure 3) that implicitly include diffractive optical element.  
With regard to claim 15, it is considered obvious matters of design choice to have the diffractive optical element be situated outside the at least one beam source as obvious design choice to one skilled in the art for the benefit of not splitting one of the incoming light.  With regard to the amendment to claim 15 which recites that the diffractive optical element is situated outside the plurality of beam sources, this feature cannot be examined since it will make the device non-operable.  
With regard to claim 16, Donovan teaches that the at least two or plurality of beam sources are single emitters of a laser bar, (please see Figures 7, 13 and 14, such as VCSEL).  
With regard to amended claims 17-18, Donovan teaches in a different embodiment, that the plurality of the beam sources are of a laser bar (such VSCEL, please see Figure 13) and to include a shared diffractive optical element (1406, please see paragraphs [0112] and [0113]).  The diffractive optical element (1406) has a wavelength selectivity that changes across an extension of the diffractive optical element.  It is noted for a refractive optical element, such as the lens taught by Donovan, the wavelengths of the combined beam at different regions decreases as the regions are increased away from the optical axis.  On the other hand, for a diffractive optical element, the wavelength of the combined beam increases as the distance increases from the optical axis.  
With regard to claim 19, Ingwall et al in light of Donovan teach that the plurality of sources may be generated either simultaneously.  

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Niclass et al (US 2017/0176579 A1) in view of the US patent application publication by Donovan (US 2017/0307736 A1) and US patent application publication by Lipson (US 2017/0350982 A1).
Claim 22 has been amended to necessitate the new grounds of rejection.  
Niclass et al teaches a method for scanning a scanning area (22, Figure 1), using a LIDAR device (8) that includes a plurality of beam sources (20, Figure 1), a detector (28) serves as the receiver, and a passband filter (37, Figure 1), wherein the method comprises the step of using the plurality of beam sources generating with each of the plurality of beams sources a respective beam at a respective distance, deflecting the emitted the at least beams, (please see Figure 1) and receiving by the receiver (28) a beam reflected by an object (22) after the reflected beam is filtered through the passband filter (37, please see paragraph [0045]).  
This reference has met all the limitations of the claim.  It however does not teach explicitly to include a generating optics for shaping the plurality of beams.  Donovan in the same field of endeavor teaches a multi-wavelength LIDAR system that is comprised a plurality of beam sources that each may be of a respective wavelength and an optical device (708, Figure 7 and 1404, Figures 13 and 14), having an optical axis, to shape the plurality of beams from beams sources (702, 704 Figure 7 or VCSELs, Figures 13 and 14).  The respective beam generated by each of the plurality of beam sources is located at a respective distance from the optical axis of the optical device, (please see Figures 7 and 14).  It would then have been obvious to one skilled in the art to apply the teachings of Donovan to include an optical device for the benefit of shaping the light beams from the at least two beam sources.  
Claim 22 has been further been amended “using the generating optics combining the generated beams into one beam, emitting the one beam so that different regions of the one beam are emitted from the LIDAR device at different respective wavelengths that gradually shorten as respective distance of the respective regions from the optical axis increase”.  
Donovan teaches that the plurality of beam sources each comprises a respective wavelength, (i.e. a wavelength control is implicitly included to control the wavelength, please see Figure 13), wherein the beam sources may comprise more than one wavelength, (1 and 2) and a generating optic, such as the lens 708 (Figure 7) or wavelength combiner (Figure 8) or lens element (1408, Figure 14) configured to combine the plurality of beams into one beam.  However this reference does not teach that the beam source that is located further from the optical axis has a shorter wavelength.  Lipson in the same field of endeavor of endeavor teaches a multi-wavelength array LIDAR that has a plurality of beam sources (111, Figure 4) wherein the wavelength of the transmitted light beam from the beam sources decreases as the beam sources located further away from the center or the optical axis, (please see paragraphs [0017] to [0018]).  It would then have been obvious to one skilled in the art to apply the teachings of Lipson to modify the beam sources to have wavelength decreases as the location of the beam source farther away from the center or the optical axis for the benefit of making the multi-wavelength LIDAR device achieves the desired function.  

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Ingwall et al (US 2002/0196486 A1) in view of the US patent application publication by Donovan (US 2017/0307736 A1) and US patent application publication by Lipson (US 2017/0350982 A1).
Claim 23 has been newly added and amended to necessitate the new grounds of rejection.  
Ingwall et ai teaches a LIDAR device (12, Figure 1A) for scanning a scanning area (20) wherein the LIDAR device is comprised of a light beam (18), a detector (16, Figure 1A or 58, Figure 3) serves as the receiver and an optical bandpass filter (52, Figure 3, paragraph [0030]).  Ingwall et al teaches that the light beam source is configured to generate at least one beam having a wavelength that is adjustable depending on the emission angle of the at least one beam, (please see Figure 3).  As shown in Figure 3, the incoming light beam incident on a hologram (50) to split the incident light so that light of the desired wavelength is reflected in the direction (indicated by arrow A), and light outside of the desired wavelength is directed by the hologram in a direction (indicated by the arrow B).   The bandpass filter (52) then only passes light of the signal wavelength that is directed in the direction arrow A and it will block all light reflected by the hologram that does not have the desired signal wavelength, (please see paragraph [0030]).  The wavelength of the light therefore is being adjustable depending on an emission angle of the beam.  Ingwall et al further teaches that the detector or the receiver (58) is configured to receive and evaluate the light beam that is reflected by an object (20, Figures 1A and 3).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include a plurality of beam sources and to include a generating optics.  Donovan in the same field of endeavor teaches a LIDAR system (please see Figure 1) that is comprised of a multiple of light sources that may comprise at least two beam sources or a plurality of beam sources, (702 and 704, Figure 7, 802 and 804, Figure 8 and 1402 VCSEL, Figure 14) with an optical device (708, wavelength combiner 806, or 1408) serves as the generating optics, having an optical axis, wherein the optical device or generating optics is configured to shape at least one beam.  Each of the plurality of beam sources is configured to generate a respective beam at a respective angle from the optical axis, (please see Figures 7, 8 and 14).  
It would then have been obvious to one skilled in the art to apply the teachings of Donovan to include a plurality of light sources, and an optical device to allow more than one light beam be generated to scan the object.  
Claim 23 has been further been amended to include the phrase “the generating optics is configured to combine the generated beams into one beam” and “the LIDAR device is configured so that different regions of one beam are emitted from the LIDAR device at different respective wavelength that gradually shorten as respective distances of the respective regions from the optical axis increases”.  
Donovan teaches that the plurality of beam sources each comprises a respective wavelength, (please see Figure 13), wherein the beam sources may comprise more than one wavelength, (1 and 2), and the generating optics, (such as 708 Figures or 806, as in Figures 8 and 14) to combine the plurality beams from the plurality of beam sources to be one beam, (please see Figures 7, 8 and 14).  
 However this reference does not teach that the beam source that is located further from the optical axis has a shorter wavelength.  Lipson in the same field of endeavor of endeavor teaches a multi-wavelength array LIDAR that has a plurality of beam sources (111, Figure 4) wherein the wavelength of the transmitted light beam from the beam sources decreases as the beam sources located further away from the center or the optical axis, (please see paragraphs [0017] to [0018]).  It would then have been obvious to one skilled in the art to apply the teachings of Lipson to modify the beam sources to have wavelength decreases as the location of the beam source farther away from the center or the optical axis for the benefit of making the multi-wavelength LIDAR device achieves the desired function.  

Response to Arguments
Applicant's arguments filed August 17, and November 11, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons for allowance.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872